Citation Nr: 0027322	
Decision Date: 10/16/00    Archive Date: 10/26/00

DOCKET NO.  97-03 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
arms and cervical spine, as secondary to the service-
connected residuals of shrapnel fragment wounds of the neck 
and upper left arm.

2.  Entitlement to an increased rating for residuals of 
shrapnel fragment wounds of the neck, currently evaluated as 
10 percent disabling. 

3.  Entitlement to an increased rating for residuals of 
shrapnel fragment wounds of the upper left arm, currently 
evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 


INTRODUCTION

The veteran had active service from January 1942 to November 
1945, including combat service during World War II.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 1996 rating decision of the 
Philadelphia, Pennsylvania Regional Office (RO&IC) of the 
Department of Veterans Affairs (VA) which denied the 
veteran's claims of entitlement to service connection for 
arthritis of the arms as secondary to the service-connected 
shrapnel fragment wounds of the neck and upper arm, denied a 
rating in excess of 10 percent for the service-connected 
shrapnel fragment wounds of the neck, and denied a rating in 
excess of 10 percent for service-connected shrapnel fragment 
wounds of the upper left arm.  By rating action in February 
2000, the RO&IC continued the denial of a rating in excess of 
10 percent for the service-connected shrapnel fragment wounds 
of the neck, and the denial of service connection for 
arthritis of the arms as secondary to the service-connected 
shrapnel fragment wounds of the neck, and also granted a 20 
percent rating for the service-connected shrapnel fragment 
wounds of the upper left arm.  The veteran has continued his 
appeals.  

The Board notes that in the August 2000 informal hearing 
presentation, the veteran's representative claimed that the 
RO&IC "failed to rate the muscle group injuries of the 
abdomen and chest" in the October 1946 rating decision.  As 
it appears that the veteran's representative is claiming 
error in the October 1946 rating decision, and this claim has 
not yet been addressed by the RO&IC, and is not inextricably 
intertwined with the issues currently on appeal, it is 
referred to the RO&IC for appropriate action.  

The Board's decision on the plausibility of the veteran's 
claim of entitlement to service connection for arthritis of 
the arms and cervical spine as secondary to the service-
connected residuals of shrapnel fragment wounds of the neck 
and upper left arm is set forth below.  That issue, along 
with his claims for increased ratings for residuals of 
shrapnel fragment wounds of the neck and upper left arm, will 
be addressed in the Remand following the decision.  


FINDING OF FACT

The veteran's claim for service connection for arthritis of 
the arms and cervical spine as secondary to the service-
connected residuals of shrapnel fragment wounds of the neck 
and upper left arm is plausible.


CONCLUSION OF LAW

The veteran has submitted a well-grounded claim of 
entitlement to service connection for arthritis of the arms 
and cervical spine as secondary to the service-connected 
residuals of shrapnel fragment wounds of the neck and upper 
left arm.  38 U.S.C.A. §§ 1110, 1131, 5107, 7104 (West 1991); 
38 C.F.R. §§ 3.303, 3.310 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service or, if preexisting active 
service, was aggravated therein.  See 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  When a disease is first diagnosed 
after service, service connection may nevertheless be 
established by evidence demonstrating that the disease was in 
fact incurred during the veteran's service, or by evidence 
that a presumption period applied.  See 38 C.F.R. §§ 3.303, 
3.307, 3.309.

Further, service connection may be granted for a 
"[d]isability which is proximately due to or the result of a 
service-connected disease or injury. .. " 38 C.F.R. 
§ 3.310(a) (1998); Harder v Brown, 5 Vet. App. 183, 187-89 
(1993).  That regulation has been interpreted to permit 
service connection the degree of aggravation to a nonservice-
connected disorder that is proximately due to or the result 
of a service-connected disorder.  See Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).  Under such circumstances, the veteran 
shall be compensated for the degree of disability (but only 
that degree) over and above the degree of disability existing 
prior to the aggravation.  Id.

In this case, service connection is in effect for the 
residuals of shrapnel fragment wounds of the neck and upper 
left arm.  Further, the record reflects that he has been 
diagnosed as having arthritis of the affected parts.  In 
support of this claim, the veteran's representative has cited 
to medical evidence in the form of excerpts from two medical 
sources, Arthritis and the Allied Conditions, and Current 
Medical Diagnosis & Treatment, in an attempt to establish a 
nexus between the veteran's arthritis and his service-
connected shrapnel fragment wounds.  The Board finds that the 
first medical excerpt cited by the veteran's representative, 
Arthritis and the Allied Conditions, refers to the 
plausibility of such a link.  Thus, the claim is plausible 
and therefore well grounded.

In reaching this determination, the Board notes that United 
States Court of Veterans Appeals (now known as United States 
Court of Appeals for Veterans Claims) (Court) has held that 
where medical treatise evidence, standing alone, discusses 
generic relationships with a degree of certainty, under the 
facts of a specific case, such evidence can provide the 
requisite medical nexus to establish the threshold level of 
plausibility and thus render the claim well grounded.  See 
Mattern v. West, 12 Vet. App. 222, 228 (1999); Wallin v. 
West, 11 Vet. App. 509, 514 (1998).  Here, the generic 
medical evidence is sufficient because it establishes that 
there is a possible relationship between the veteran's shell 
fragment wound injuries and the subsequent development of 
arthritis of his arms and cervical spine.  

In addition, the Board observes that the March 1996 VA 
general medical examination report reflects that the 
physician diagnosed the veteran as having definite cervical 
spondylosis with bilateral spondylitic radiculopathy that the 
examiner commented "may be at least partly related" to the 
pain associated with the neck injury sustained during World 
War II.  As such, the examiner has apparently alternatively 
attributed the veteran's arthritis to service as well as to 
his service-connected shell fragment wound injuries.

In light of the foregoing, the Board finds that the veteran 
has submitted a well-grounded claim of entitlement to service 
connection for arthritis of his arms and cervical spine; to 
this extent, the claim is granted.


ORDER

As evidence of a well-grounded claim for service connection 
for residuals of shrapnel fragment wounds of the neck and 
upper left arm has been presented, the appeal is granted to 
this extent.


REMAND

As the veteran has submitted a well-grounded claim of 
entitlement to secondary service connection for residuals of 
shrapnel fragment wounds of the neck and upper left arm, the 
RO&IC must now consider the claim on the merits.  Prior to 
adjudication of the claim on the merits, however, additional 
development is warranted.  Under the circumstances of this 
case, the VA's duty to assist requires that he be afforded a 
VA examination with respect to this disability which takes 
should take into account the records of the veteran's prior 
medical history, and includes an opinion as to the etiology 
of his arthritis before a decision concerning his appeal can 
be made.  See Pond v. West, 12 Vet. App. 341, 346 (1999); 
Moore v. Derwinski, 1 Vet. App. 401, 405 (1991).  In 
addition, prior to having the veteran undergo such an 
examination, the RO&IC should obtain and associate with the 
claims folder any pertinent outstanding medical records.

Further, in light of the opinion offered by the physician who 
conducted the March 1996 VA general medical examination, the 
Board notes that the claim for service connection on a direct 
basis must also be considered.  In this regard, the Board 
observes that in Schroeder v. West, 212 F.3d 1265 (Fed. Cir. 
2000), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) recently held that once an 
appellant has set forth a well-grounded claim as a result of 
a specific in-service occurrence or aggravation of a disease 
or injury, VA's duty to assist, pursuant to 38 U.S.C.A. §  
5107(a), attaches to the investigation of all possible in-
service causes of the disability, including those unknown to 
the claimant.  Id. at 1271.  As such, because the veteran's 
claim is well grounded on a secondary basis, his claim that 
he has arthritis due to injuries sustained as a result of his 
combat service during World War II must also be developed.

In addition, the Board observes that in adjudicating this 
claim, the RO&IC has not, to date, considered the application 
of 38 U.S.C.A. § 1154(b) or 38 C.F.R. § 3.304(d).  In light 
of the foregoing, in reconsidering each of these issues, the 
RO&IC must specifically consider that law and regulation.  
See Dambach v. Gober, 223 F.3d 1376 (Fed. Cir.2000).

With respect to the veteran's claims for increased ratings 
for his service-connected residuals of shell fragment wound 
injuries of the neck and upper left arm, the Board notes 
that, because the evaluation of these disabilities 
contemplates functional impairment of the cervical spine and 
left upper arm, including radiculopathy, these issues must be 
remanded because a favorable resolution of the service 
connection claim would have a direct impact on the increased 
rating issues.  As such, a Board decision regarding the 
current level of severity for the service-connected residuals 
of the veteran's shell fragment wound of the neck at this 
time would be premature.  

In reaching this conclusion, the Board finds the decision of 
the Court in Henderson v. West, 12 Vet. App. 11 (1998) to be 
instructive.  In that case, the Court cited its prior holding 
in Harris v. Derwinski, 1 Vet. App. 180 (1991), in which it 
held that a pending claim for service connection for a heart 
disability was inextricably intertwined with a claim for an 
increased rating for the veteran's service-connected anxiety 
neurosis and that the Board's determination on the increased 
rating claim was therefore not final.  In Henderson, the 
Court reiterated that where, as here, a decision on one 
issue, i.e., the service connection claim, would have a 
significant impact upon another, i.e., the increased rating 
issues, and that that impact in turn could render any review 
by the Court on the other claims meaningless and a waste of 
judicial resources, the two claims are inextricably 
intertwined.  Id. at 20.

In addition, the Board notes that VA's duty to assist 
requires the Secretary to assist the veteran in the 
development of facts pertaining to his claim.  38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 1999); 38 C.F.R. § 3.103(a) 
(1999).  The Court has held that the duty to assist the 
veteran in obtaining and developing available facts and 
evidence to support his claim includes obtaining medical 
records to which he has referred and obtaining adequate VA 
examinations.  The Court also stated that the Board must make 
a determination as to the adequacy of the record.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  The duty to assist the 
veteran includes the obligation to obtain ongoing treatment 
records while a claim is pending.  Murincsak v. Derwinski, 2 
Vet. App. 363 (1992).  Thus, any additional relevant medical 
records should be secured on remand.  

With regard to the claims for increased ratings, the RO&IC's 
attention is also directed to the Court's decision in the 
case of DeLuca v. Brown, 8 Vet. App. 202 (1995).  Therein, 
the Court held that ratings based on limitation of motion do 
not subsume 38 C.F.R. § 4.40 (1999) or 38 C.F.R. § 4.45 
(1999).  It was specified that the medical examiner should be 
asked to determine the extent of functional disability due to 
pain and determine whether the joint in question exhibited 
weakened movement, excess fatigability or incoordination, and 
such determinations, if feasible, should be expressed in 
terms of the degree of additional range-of-motion loss or 
ankylosis due to any weakened movement, excess fatigability 
or incoordination.  It was also held that 38 C.F.R. § 4.14 
(1999) (avoidance of pyramiding) did not forbid consideration 
of a higher rating based on greater limitation of motion due 
to pain on use, including during flare-ups.  The Board finds 
that the most recent VA examinations were not conducted 
according to the mandates of DeLuca.  As such, the veteran 
should be afforded another VA orthopedic examination in 
compliance with DeLuca.  

The Board also observes that the veteran's service-connected 
residuals of shrapnel fragment wounds of the upper left arm 
have historically been rated by the RO&IC under the 
diagnostic code pertaining to the extensor muscles of the 
elbow, the triceps and the anconeus.  38 C.F.R. § 4.73, 
Diagnostic Code 5306.  Although the service medical records 
do not specifically show the track of the shrapnel fragments, 
in terms of the muscle(s) of the left arm that were 
specifically hit, the medical evidence of record appears to 
show that the shrapnel fragment injury in service was to the 
biceps muscle of the left arm.  In that regard, the Board 
notes that Diagnostic Code 5305 pertains to the flexor 
muscles of the elbow, including the biceps.  The VA examiner 
should be asked to address this issue, and to clarify the 
track of the shrapnel fragment, based on a review of the 
veteran's entire medical record.  Additionally, the Board 
notes that the veteran's service-connected left arm 
disability has most recently been rated by the RO&IC as 20 
percent disabling, pursuant to Diagnostic Code 5206, which 
pertains to limitation of flexion of the forearm.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5206.  To that end, the RO&IC should 
consider all potentially applicable diagnostic codes in 
rating the veteran's service-connected left arm disability.

Accordingly, the case is REMANDED to the RO&IC for the 
following actions:

1.  The RO&IC should contact the veteran 
and request that he submit the names and 
addresses of all health care providers, 
VA or private, who have treated him in 
recent years for any arthritis as well as 
for his service-connected shell fragment 
wound injuries.  After securing the 
necessary releases, the RO&IC should 
request copies of any previously 
unobtained medical records for 
association with the claims folder.

2.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the veteran should be 
afforded a VA orthopedic examination to 
assess the nature and etiology of any 
arthritis of the arms and cervical spine 
found to be present as well as the nature 
and severity of the residuals of his 
service connected shell fragment wound 
injuries of the neck and upper left arm.  
The claims folder must be reviewed by the 
examiner prior to conducting the 
examination (and the examiner should 
specifically note that the file has been 
reviewed).  All indicated special tests 
and studies should be conducted, to 
include range of motion studies expressed 
in degrees and in relation to normal 
range of motion.  The examiner should 
offer an opinion as to whether it is at 
least as likely as not that any arthritis 
of the arms and cervical spine found to 
be present is related to the veteran's 
period of military service, to 
specifically include his combat service 
during World War II.  Further, the 
examiner should offer an opinion as to 
whether it is at least as likely as not 
that any arthritis found to be present  
had its onset within the first post-
service year.  In addition, the physician 
should indicate whether it is at least as 
likely as not that any arthritis found to 
be present was caused or aggravated by 
his service-connected shell fragment 
wound injuries.  

With respect to his service-connected 
shell fragment wound injuries, the 
examiner should identify all muscle 
groups involved and comment on the 
severity of the muscle injuries.  In 
doing so, the examiner should note 
whether there are any further limitations 
due to pain and, if so, quantify the 
degree of additional impairment due to 
pain.  The examiner should be asked to 
determine whether the veteran's left arm 
and neck exhibit weakened movement, 
excess fatigability, or incoordination, 
and if feasible, these determinations 
should be expressed in terms of the 
degree of additional range of motion loss 
due to any weakened movement, excess 
fatigability, or incoordination.  The 
examiner should also provide an opinion 
as to whether pain could significantly 
limit functional ability during flare-ups 
or when the left arm and neck are used 
repeatedly over a period of time.  This 
determination should also, if feasible, 
be portrayed in terms of the degree of 
additional range of motion loss due to 
pain on use or during flare-ups.  The VA 
examiner should also indicate whether 
there is any atrophy of the left arm, as 
compared to the right.  The VA examiner 
should also be asked to clarify the track 
of the shrapnel fragment, based on a 
review of the veteran's entire medical 
record, and to indicate which muscle(s) 
was injured as a result of the hand 
grenade explosion in service.  

3.  Upon completion of the above 
development, and after undertaking any 
other development deemed warranted by the 
record, the RO&IC should adjudicate the 
issue of entitlement to service 
connection, on a direct basis, for 
arthritis of the arms and cervical spine.  
Unless service connection is established, 
the RO&IC must consider whether service 
connection for this disability is 
warranted on a secondary basis.  All 
adjudications must be made in light of 
all pertinent evidence of record, and all 
applicable laws, regulations, and case 
law.  In adjudicating this claim, the 
RO&IC must specifically consider 
38 U.S.C.A. § 1154(b) and 38 C.F.R. 
§ 3.304 and 3.310.  Thereafter, the RO&IC 
should review the veteran's claims for 
increased ratings on the basis of all 
pertinent evidence of record, and all 
applicable laws, regulations, and case 
law.  In doing so, the RO&IC should take 
into consideration any functional loss 
due to pain and pain on movement, 
weakness, fatigability, and 
incoordination (consistent with the 
provisions of 38 C.F.R. §§ 4.40, 4.45, 
and 4.59 (1998) and DeLuca v. Brown, 
8 Vet. App. 202 (1995)).  In making each 
of these determinations, the RO&IC must 
provide adequate reasons and bases for 
its conclusions, citing to all governing 
legal authority and precedent, and 
addressing all issues and concerns that 
were noted in the REMAND.

4.  If the benefits sought by the veteran 
continue to be denied, he and his 
representative must be furnished a 
Supplemental Statement of the Case (SSOC) 
and given an opportunity to submit 
written or other argument in response 
thereto before his case is returned to 
the Board for further appellate 
consideration.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The purpose of this REMAND is to 
obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the 
RO&IC.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the RO&ICs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	STEVEN D. REISS
	Acting Member, Board of Veterans' Appeals

 

